Citation Nr: 1103867	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 
1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the St. Louis, 
Missouri Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2008.  A transcript of 
that hearing has been associated with the claims file.

This claim was previously remanded by the Board in May 2008 for 
further development.  


FINDINGS OF FACT

1.  The Veteran is competent to attest to injuring his back 
during his active service, however, he is not competent to attest 
that this injury during his active service is related to or was 
the onset of his currently diagnosed low back disorder.  

2.  The competent and probative evidence of record reflects that 
the Veteran's currently diagnosed low back disorder did not 
originate in service or for many years thereafter and is not 
related to any injury or incident that occurred during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
low back disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the April 2005 rating decision, he was 
provided notice of the VCAA in June 2004 and August 2004.  An 
additional VCAA letter was sent in June 2008.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran received 
additional notice in June 2008, pertaining to the downstream 
disability rating and effective date elements of his claims, with 
subsequent re-adjudication in a January 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination, VA 
opinions and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current low back 
condition is related to his active service, at which time he 
reported that he tripped in a hole in January 1981 and fell on 
his back while carrying 350 pound unit.  During a March 2008 
Travel Board hearing, the Veteran testified that he initially 
injured his back during his active service in 1981 and his 
current back problems all stem from the accident in 1981.  

Service treatment records reflect that in December 1978, the 
Veteran was treated for back pain, associated with a viral 
infection.  In January 1981, the Veteran injured his low back 
when his foot slipped into a hole, causing him to fall as he was 
lifting a 350 pound piece of equipment.  Upon examination, the 
Veteran had tenderness over the L2-3 and L3-4 and marked 
tenderness over the right sciatic notch, which was lateral to the 
right sacroiliac joint and at L3-4.  It was also noted that the 
Veteran was able to move without apparent difficulty.  He was 
provided temporary physical profiles with duty restrictions 
January 1981 and May 1981 due to low back pain.  From January 
1981 to April 1982, the Veteran was treated for back pain, 
including right sciatica and tenderness over the right sciatic 
notch.  An April 1982 X-ray of the lumbosacral spine revealed 
slight increased sclerotic change in the articular facets of L5-
S1 on the right.  A March 1983 periodic examination revealed 
normal clinical findings of the spine and neurologic system.  

The November 1987 report of medical history upon separation from 
active service reflects that the Veteran reported having a 
history of recurrent low back pain, arthritis, rheumatism or 
bursitis and swollen or painful joints.  The November 1987 
separation examination reflects a normal clinical evaluation of 
the spine and neurologic system and a significant interval or 
history of arthritis of the lower back was noted with no 
complications and no sequelae (NCNS).  

Private and VA medical records from November 1989 to June 2007, 
including service department records, reflect that the Veteran 
injured his back on two separate occasions in August 1991 and in 
January 2004.  

When the Veteran was seen for his back injury in August 1991, the 
physical examination revealed normal deep tendon reflexes and a 
positive straight leg raising test at 30 degrees.  

In a November 1991 service department periodic examination, 
clinical evaluations of the spine and neurologic system were 
normal.  In a November 1991 service department report of medical 
history, the Veteran specifically noted having no recurrent back 
pain, no arthritis, rheumatism or bursitis, no bone, joint or 
other deformity, no swollen or painful joints, and no neuritis.  
At this time, the service department examiner noted that there 
had been no significant medical history since the last physical 
in November 1987.  

A February 1994 private medical record indicates that the Veteran 
complained of low back stiffness, with additional complaints in 
June 1994 of low back stiffness from an injury.  

A March 1997 service department periodic examination reflects 
normal clinical evaluations of the spine and neurologic system.  
In the March 1997 service department report of medical history, 
the Veteran specifically noted having no recurrent back pain, no 
arthritis, rheumatism or bursitis, no bone, joint or other 
deformity, no swollen or painful joints, and no neuritis and the 
service department examiner found no other significant illness or 
injury since the last physical examination dated November 1991.  

Private medical records demonstrated that the Veteran complained 
of low back pain in October 1997 and stiffness in the neck in 
March 2001.  

Additional service department periodic examinations in April 2002 
and August 2003 contain normal clinical findings of the spine and 
other musculoskeletal system as well as the neurologic system.  

Private medical records indicated that the Veteran sustained a 
work-related back injury in January 2004.  At that time, the 
Veteran reported a history of back pain since 1979.  A 
neurological examination was conducted with normal results except 
for positive straight leg raising on the right at approximately 
90 degrees.  A magnetic resonance imaging (MRI) of the lumbar 
spine was performed in January 2004, which revealed degenerative 
disc disease at L5-S1 associated with a small right sided 
protrusion causing minimum impingement on the S1 nerve root.  
Similar findings are noted in a June 2006 X-ray report and a June 
2007 MRI, which show L5-S1 disc degeneration with spinal stenosis 
and degenerative changes of the lumbar spine at L5-S1.  

VA outpatient treatment reports from October 2006 to May 2007 
indicate that the Veteran received treatment for complaints of a 
backache.  

In a July 2007 VA examination, the Veteran was diagnosed with 
lumbar degenerative disc disease.  The VA examiner opined that in 
the absence of any treating notes referable to the low back 
between 1982 and 2004 to establish a nexus, he could not express 
and opinion regarding the Veteran's current condition at it 
related to his active military service.  

In an August 2008 addendum, the VA examiner was asked to again 
review the record and provide an opinion with respect to the 
Veteran's low back condition.  At this time, the examiner found 
that as the Veteran's back examination in his separation physical 
was normal in 1987, nothing had changed since his previous report 
from July 2007.  The examiner noted the Veteran's reports that at 
the time of that examination he had ongoing chiropractic 
treatments at his own expense, however, without documentation, 
some degree of speculation would be required to express an 
opinion.  The examiner also found that, in his opinion, in the 
absence of any nexus established between the last back treatment 
in 1982, during active duty, and his current condition, it was 
not at least as likely as not that the Veteran's current back 
condition was related to his military duty.  

In an October 2008 addendum, the VA examiner was asked to review 
the record with respect to some private medical records and 
provide an opinion with respect to the Veteran's low back 
condition.  The examiner again noted the Veteran's reports that 
he had ongoing chiropractic treatment at his own expense.  He 
also noted that the Veteran was seen by a private physician for 
complaints of low back stiffness and pain, but there were no 
physical examinations associated with these notes and the Veteran 
was given some apparent anti-inflammatory medication for pain 
periodically and then experienced a work related back injury in 
2004.  In reviewing the private medical records again, the 
examiner found that his opinion remained unchanged and that, in 
his opinion, these few scattered references to back stiffness and 
pain do not establish a nexus to the Veteran's active military 
duty.  

In November 2010, a private independent medical evaluation was 
performed by a private physician.  After a review of the claims 
file, he opined that the Veteran's chronic back pain complaints 
were the result of progressive L5-S1 lumbar disc degeneration 
with herniation and subsequent development of spinal stenosis.  
The private physician found that, although the Veteran sustained 
a back sprain as a result of a potentially serious slip while 
lifting a 350 pound object in April 1982, this event did not, at 
that time, result in a documented loss of function or anatomic 
injury.  He found it was less likely that his lumbar degenerative 
disc disease was the result of that injury.  The private 
physician also opined within a reasonable degree of medical 
certainty that the Veteran's degenerative disc disuse of the 
lumbar spine did not result from his service based back injury in 
January 1981 and the X-rays of the spine in April 1982 did not 
show findings attributable to that injury.  He found that it was 
less likely that the low back injury sustained in January 1981 
and the X-ray findings of April 1982 were related to the 
development of the L5-S1 disc degeneration and spinal stenosis 
and that it was more likely that the natural course of disc 
degeneration resulted in his lumbar spine degenerative condition 
prior to his intervening back injuries of August 1991 and January 
2004.  Finally, the private physician found that it was less 
likely that one or both of the back injuries in August 1991 and 
January 2004 were the cause of the currently diagnosed lumbar 
disc disorder, including degenerative disc disease of L5-S1 and 
spinal stenosis, but more likely that these disorders were the 
result of the natural history of degenerative disease of the 
spine.  

After a review of the record, the Board concludes that 
entitlement to service connection a low back condition is not 
warranted.  In this regard, the Board notes that while the 
Veteran has a current diagnosis of a low back condition, 
including L5-S1 lumbar disc degeneration with herniation and 
subsequent development of spinal stenosis, the satisfactory lay 
and medical evidence of record does not reflect any evidence of a 
nexus between the Veteran's active service and his currently 
diagnosed low back condition.  Service treatment records reflect 
that, while the Veteran was treated for a low pain in December 
1978, and an injury in January 1981 with periodic treatment for 
complaints of back pain through April 1982, subsequent service 
treatment records reflect no findings of a low back condition.  
The March 1983 periodic examination revealed normal clinical 
findings of the spine, as was the neurologic system.  Moreover, 
although the Veteran reported a history of recurrent low back 
pain, arthritis, rheumatism or bursitis and swollen or painful 
joints, and while a history of arthritis of the lower back was 
indicated at his separation examination in November 1987, the 
clinical evaluation of the spine and neurologic system was 
normal, revealing no complications or sequelae at that time.

The evidence in the form of lay statements from the Veteran 
indicate to the effect that he injured his back during his active 
service, and that this injury during his active service is 
related to or was the onset of his currently diagnosed low back 
condition.  The Board observes that the Veteran is competent to 
attest to the sequence of events that led to his back injury in 
service, and that his account is supported by his service 
treatment records which disclose that he received treatment for a 
low back injury in January 1981 with treatment for low back 
problems through April 1982.  However, as evidenced by the 
record, the November 1987 separation examination of the spine and 
neurological system yielded normal findings.  In fact, the 
medical evidence of record reflects that, approximately four 
years after his separation from active service, the Veteran 
sustained a post-service low back injury in August 1991 and 
received subsequent treatment for pain, stiffness and another low 
back injury January 2004.  The service department periodic 
examinations in November 1991, March 1997, April 2002 and August 
2003 revealed normal clinical evaluations of the spine and 
neurologic system.  In addition the November 1991 and March 1997 
periodic examinations revealed that there had been no significant 
medical history since the last physical examination, and in 
reports of medical history in November 1991 and March 1997, the 
Veteran specified having no recurrent back pain, no arthritis, 
rheumatism or bursitis, no bone, joint or other deformity, no 
swollen or painful joints, and no neuritis.  Indeed, the medical 
evidence of record reveals that the Veteran again injured his low 
back in January 2004, and that an MRI of the lumbar spine at that 
time revealed degenerative disc disease at L5-S1 associated with 
a small right sided protrusion causing minimum impingement on the 
S1 nerve.  Significantly, as indicated above, the medical 
evidence does not establish a causal link between the Veteran's 
current low back disorder and his period of active duty service; 
nor does it establish that a compensably, disabling chronic low 
back disorder was manifested within one year thereafter.

The only other evidence suggesting that there is a nexus between 
the Veteran's current low back disorder and his service is the 
theory presented by the Veteran, himself.  Although lay evidence 
is acceptable to prove the occurrence of an injury during active 
duty, statements from a lay person, such as the Veteran, are not 
competent to prove a matter requiring medical expertise, such as 
a diagnosis or opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury; however, a lay witness can 
provide and "eye-witness" account of the visible symptoms).  
Therefore, to the extent that the Veteran's statements imply that 
the low back injury he sustained in service caused or was the 
initial onset of any presently existing low back disorder, such 
implication, in the light of the contrary medical evidence of 
record, is outside the scope of his competence, and thus has no 
probative weight with respect to the issue of service connection.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Crucially, the Board also observes that the July 2007 VA 
examination, August 2008 and October 2008 VA examiner opinions 
and November 2010 independent medical evaluation opinion all 
reflect that it was less likely than not that any current low 
back condition is related to the Veteran's active military 
service.  In this regard, the Board notes that the VA examiner in 
the July 2007 VA examination and August 2008 and October 2008 
opinions concluded that, in the absence of any nexus established 
between the last back treatment in 1982, during active duty, and 
the Veteran's current condition, it was not at least as likely as 
not that his current back condition was related to his military 
duty and that a few scattered references to back stiffness and 
pain do not establish a nexus to the Veteran's active military 
duty.  

In the same way, the November 2010 private physician opined in an 
independent medical evaluations, based upon a review of the 
claims file, that:  (1) it was less likely that the Veteran's 
lumbar degenerative disc disease was the result of the Veteran's 
back injury in service; (2) that within a reasonable degree of 
medical certainty the Veteran's degenerative disc disease of the 
lumbar spine did not result from his service based back injury in 
January 1981 and the X-rays of the spine in April 1982 did not 
show findings attributable to that injury; (3) that it was less 
likely that the low back injury sustained in January 1981 and the 
X-ray findings of April 1982 were related to the development of 
the L5-S1 disc degeneration and spinal stenosis; (4) that it was 
more likely that the natural course of disc degeneration resulted 
in his lumbar spine degenerative condition prior to his 
intervening back injuries of August 1991 and January 2004; and 
(5) that it was less likely that one or both of the back injuries 
in August 1991 and January 2004 were the cause of the currently 
diagnosed lumbar disc disorder, including degenerative disc 
disease of L5-S1 and spinal stenosis, but more likely that these 
disorders were the result of the natural history of degenerative 
disease of the spine.  

The Board also finds that the July 2007 the VA examination, 
August 2008 and October 2008 VA opinions, and the November 2010 
independent medical evaluation relied upon in this decision are 
adequate.  In this regard, the Board finds that the Veteran was 
provided a physical examination in July 2007 and the VA examiner 
provided subsequent opinions in August 2008 and October 2008 
based upon both a review of the claims file and an examination of 
the Veteran.  In addition, the November 2010 independent medical 
evaluation was performed by an orthopedic specialist, who was 
selected based upon his expertise to provide an opinion regarding 
the etiology of the Veteran's low back condition, and which was 
based upon a review of the claims file.  Hence, the Board can and 
does attach significant competency, credibility and probative 
value to the opinions contained in each of the above-cited 
medical reports.

For the reasons discussed above, the Board finds that, as there 
is no competent and probative evidence of a nexus between the 
Veteran's current low back disorder and his period of active 
service, the preponderance of the evidence is against a finding 
that the Veteran's low back disorder is related to service.  
Accordingly, the claim for service connection for a low back 
disorder is denied.

In reaching this determination, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


